DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 2, the prior art of record fails to suggest or disclose a controller to generate one or more control signals based, at least in part, on the one or more timing signals, the one or more control signals to control at least a duty cycle of the particular switch configuration of the plurality of switch configurations to reduce redistribution of charge between two or more capacitors of the plurality of capacitors such that there is substantially no total change in charge on at least one of the two or more capacitors.
 	Here, the closest prior art Turnball (US 5923028) does not disclose wherein the controller reduces the redistribution of charge such that the capacitors have the feature of having substantially no total change in charge.
 	With respect to claim 14, the prior art of record fails to suggest or disclose wherein the controller, during at least one  operating cycle of the plurality of successive operating cycles of the charge pump, to facilitate a total change in charge on the two or more capacitors based, at least in part, on the corresponding duty cycles of the first, the second, or the third states such that the total change in charge on at least one of the two or more capacitors is balanced, and wherein a net charge on the at least one of the two or more capacitors does not substantially change.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849